DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “two radial surfaces that emanate substantially in radial direction of the outer body” in lines 6-7.  It is unclear what surfaces are described by this limitation since the original disclosure does not disclose any structures of the outer body with edges that point toward the center point of a circle defined by the circular outer body.  The examiner has interpreted this limitation to mean two with straight edges that emanate toward a middle region of the outer body.

Claims 3-8 depend on claim 1 and inherit the same problems.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03023345 by Garneyer et al. (“Garneyer”) in view of U.S. Patent 6,439,065 issued to Ooshima et al. (“Ooshima”).

As for claim 1, as best understood by the examiner in light of the 112(b) rejection above, Garneyer discloses a power transmission apparatus capable of measuring torque (Fig. 1), comprising:
an outer body (4) that receives power from outside (lines 95-100 of the machine translation), the outer body (4) including a space (see “space” in annotated Fig. 1 below), wherein the space is formed through an inner portion of the outer body and formed as a pair of opposing quadrants of a disc (“quadrant”; see dashed lines in annotated Fig. 1 below), each quadrant being defined by an arc (“arc”) of the disc and two with straight edges (“radial surface with straight edge”) that emanate toward a middle region of the outer body;
an inner body (2) that is received within the outer body (4), the inner body including at least two with straight edges of the space formed in the outer body; and
at least one load cell (7, 3.1) disposed between the 
	wherein the inner body (2) is formed so that an outer perimeter surface of the inner body (“outer perimeter surface”) is spaced apart from an inside (“inside”; i.e. the space between spoke section 5.4 and rim 4) of the space, and
	wherein the at least one load cell (7, 3.1) is attached directly to both the outer body (4) and the inner body (2) so that the at least one load cell (7, 3.1) receives a compression force and a tension force form the outer body and the inner body.  When the outer body rotates counterclockwise in Fig. 1, flexible spoke 3.1 is curved into a “c” shape such that a compressive force is exerted on sensor 7.  When the outer body rotates clockwise in Fig. 1, flexible spoke 3.1 is curved into a reverse “c” shape such that a tensile force is exerted on sensor 7.
	Garneyer does not disclose that the outer body is formed in a teeth shape along an outer circumference surface of the outer body.
However, Ooshima discloses an outer body (47 in Fig. 4A) that is formed in a teeth shape (see Fig. 4A) along an outer circumference surface of the outer body.
Garneyer and Ooshima disclose each element claimed, including the power transmission apparatus and the outer body formed in a teeth shape, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  One of ordinary skill in the art could have shaped the outer body 4 of Garneyer by including the teeth of Ooshima 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the power transmission device of Garneyer by including the teeth shape as disclosed by Ooshima in order to achieve the predictable result of allowing the outer body to transmit power without slippage using a chain or toothed belt. 
Regarding the limitation that the outer body receives power from the outside, the examiner notes that this limitation describes the intended use of the outer body.  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus discloses all the structural limitations of the claim.  See MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

    PNG
    media_image2.png
    685
    1093
    media_image2.png
    Greyscale

As for claim 3, Garneyer as presently modified by Ooshima discloses all the limitations of the claimed invention
except that the outer body is supported by any one of a sleeve or a bearing in the inner body.
However, Garneyer also discloses an outer body (Ooshima: 47) that is supported by any one of a sleeve or a bearing (Ooshima: 46) in an inner body (Ooshima: 45).
Ooshima and the Garneyer-Ooshima combination disclose each element claimed, including the inner body and the bearing in an inner body, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  One of ordinary skill in the art could have modified the inner body 2 of Garneyer by placing the bearing 46 of Ooshima into the center hole in the inner body 2 of Garneyer to accommodate the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the inner body of Garneyer by including the bearing as disclosed by Ooshima in order to achieve the predictable result of allowing the outer body and inner body to be rotatably mounted to another housing or structure.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03023345 by Garneyer et al. (“Garneyer”) in view of U.S. Patent 6,439,065 issued to Ooshima et al. (“Ooshima”) as applied to claim 1, further in view of U.S. Patent 9,453,839 issued to Abi-Samra et al. (“Abi-Samra”)

As for claim 4, Garneyer as modified by Ooshima discloses all the limitations of the claimed invention including an electric circuit (Garneyer: lines 142-147) for operating the load cell,
except that the inner body includes a board including an electric circuit for operating the load cell.  Garneyer discloses that the load cell is a sensor (Garneyer: lines 136-139), but Garneyer does not disclose how the sensor is provided electricity or specific structures that allow the sensor to communicate results while the sensor rotates.

Garneyer as modified by Ooshima discloses a "base" power transmission device upon which the claimed invention including the board can be seen as an "improvement”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  The claimed invention including the board provides a mechanism to provide electricity to a rotating sensor and to communicate detection results of the rotating sensor.  Abi-Samra contains a "comparable" device (a rotating microfluidic sensor) that has been improved in the same way as the claimed invention -- Abi-Samra discloses a board and slip ring that allows the supply of electricity and the communication of detection results for a rotating microfluidic sensor.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the base" power transmission device of Garneyer and Ooshima by including the board and slip ring of Abi-Samra to achieve the predictable result of 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
allowing the supply of electricity and the communication of detection results of the sensor of the power transmission device of Garneyer and Ooshima while the power transmission device rotates.

As for claim 5, Garneyer as modified by Ooshima and Abi-Samra discloses that the power for operating the load cell (Garneyer: 7) and the board (Abi-Samra: 220) is 

As for claim 6, Garneyer as modified by Ooshima and Abi-Samra discloses that a signal detected from the load cell (Garneyer: 7) and the board (Abi-Samra: 220) is transmitted to the outside by either a brush (Abi-Samra: 340) using direct contact or a wireless power transmission.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,682,287 issued to Hsieh (“Hsieh”) in view of WO 03023345 by Garneyer et al. (“Garneyer”) and U.S. Patent 6,439,065 issued to Ooshima et al. (“Ooshima”) as applied to claim 1, and U.S. Patent 9,833,662 issued to Potter et al. (“Potter”).

As for claim 7, Hsieh discloses a power generation apparatus using a power transmission apparatus capable of measuring torque, the power generation apparatus comprising:
a housing (Fig. 3) where a power transmission apparatus (324) is mounted on a first side thereof;
a pulley (322) which is connected to an outer circumference surface of an outer body of the power transmission apparatus (322) by a timing belt (323) and mounted on a second side of the housing (see Fig. 3);
a shaft (331), wherein a first side of the shaft is coupled to a central axis of the inner body (325) of the power transmission apparatus (324);

a motor (31) connected with the pulley (322) to rotate the pulley; and
a controller (40) controlling the motor (31),
wherein the power transmission apparatus (324) is rotated by the rotation of the pulley (322).
Hsieh does not disclose that the power transmission apparatus is capable of measuring the torque according to claim 1.  Hsieh discloses that the power generation apparatus is an exercise device (Abstract).
However, Garneyer as modified by Ooshima discloses a power transmission apparatus that is capable of measuring the torque according to claim 1 (see the rejection of claim 1 above).  Furthermore, Potter discloses a power generation apparatus (Potter: Fig. 1) similar to that of Hsieh that uses a power transmission apparatus capable of measuring torque (Potter: 302).  Potter discloses that the power generation apparatus using a power transmission apparatus capable of measuring torque is an exercise device (Potter: Abstract) similar to that of Hsieh.  Potter discloses that the power transmission apparatus capable of measuring torque (Potter: 302) is mounted on a shaft that is also coupled to a drum similar to the claimed drum (Potter: Fig. 3).  Potter discloses that the power transmission apparatus capable of measuring torque enables the exercise device to use measured torque as feedback for a motor to allow improved isotonic force control while still maintaining isokinetic and isometric modes of operation (Potter: col. 11, line 64 - col. 12, line 2), even though Potter discloses using a different torque sensor.


As for claim 8, Hsieh as modified by Garneyer, Ooshima and Potter discloses that the drum (Hsieh: 33) includes either a flat belt or a cable (Hsieh: 23) connected to an outer circumference surface of the drum so as to convert a rotational motion of the shaft into a straight-line motion (Hsieh: Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853